Exhibit 10.1

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.

 

FORM OF 15% CONVERTIBLE PROMISSORY NOTE

 

PROBILITY MEDIA CORPORATION

 

DUE [_________], 2018

 

Original Issue Date: [_________], 2017 US $[_______]       

 

This Convertible Promissory Note is one of a series of duly authorized and
issued convertible promissory notes of ProBility Media Corp., a Nevada
corporation (the “Company”), designated its 15% Convertible Promissory Notes due
[_________], 2018, (the “Note”), issued to [_________] (together with its
permitted successors and assigns, the “Holder”) in accordance with exemptions
from registration under the Securities Act of 1933, as amended (the “Securities
Act”).

 

Article I.

 

Section 1.01     Principal and Interest. For value received, the Company hereby
promises to pay to the order of the Holder, in lawful money of the United States
of America and in immediately available funds the principal sum of $[_______] on
the earliest of (i) [_________], 2018 (the “Maturity Date”), or (ii) an Event of
Default (as defined in Section 3.01).

 

(a)       This Note shall accrue interest at 15% per annum on the unpaid
principal balance of the Note. Interest shall be paid in cash monthly at 1.25%
per month on the 1st of each month beginning on [________], 2017. The Holder may
elect to receive the interest payment in shares which will be priced at the
Conversion Price (as set forth below).

 

(b)       On the Maturity Date, the entire unpaid principal amount and accrued
interest shall be paid to the Holder, unless this Note is converted in
accordance with Section 1.02 herein.

 

(c)       Except as otherwise set forth in this Note, the Company may prepay any
portion of the principal amount of this Note without the prior written consent
of the Holder.

 

 

 

 1 

 

 

Section 1.02     Conversion. The Holder shall be entitled, at its option, to
convert all or any part of the principal amount of the Note into the Company’s
common stock at a fixed conversion price (the “Conversion Price,” as set forth
below). The number of Conversion Shares issuable upon a conversion hereunder
shall be determined by the quotient obtained by dividing (x) the outstanding
principal amount of this Note plus any accrued interest to be converted as set
forth in the applicable Conversion Notice by (y) the Conversion Price. To
convert this Note, the Holder hereof shall deliver written notice thereof,
substantially in the form of Exhibit A to this Note, with appropriate insertions
(the “Conversion Notice”), to the Company at its address as set forth herein.
The date upon which the conversion shall be effective (the “Conversion Date”)
shall be deemed to be the date set forth in the Conversion Notice. Any
conversion of any portion of the Note shall be deemed to be a pre-payment of
principal, without any penalty, and shall be credited against any future
payments of principal in the order that such payments become due and payable.
The Conversion Price shall be $.15 per share

 

Section 1.03     Absolute Obligation/Ranking. Except as expressly provided
herein, no provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
liquidated damages (if any) on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed. This Note is a direct debt obligation
of the Company. This Note ranks pari passu with all other Notes now or
hereinafter issued.

 

Section 1.04     Paying Agent and Registrar. Initially, the Company will act as
paying agent and registrar. The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar. The Company may
act in any such capacity.

 

Section 1.05     Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.

 

Section 1.06     Reliance on Note Register. Prior to due presentment to the
Company for transfer or conversion of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Note Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Note is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.

 

Section 1.07     In addition to the rights and remedies given it by this Note,
the Holder shall have all those rights and remedies allowed by applicable laws.
The rights and remedies of the Holder are cumulative and recourse to one or more
right or remedy shall not constitute a waiver of the others.

 

Article II.

 

Section 2.01     Amendments and Waiver of Default. The Note may not be amended
without the consent of the Holder. Notwithstanding the above, without the
consent of the Holder, the Note may be amended to cure any ambiguity, defect or
inconsistency or to make any change that does not adversely affect the rights of
the Holder.

 

 

 

 2 

 

 

Article III.

 

Section 3.01     Events of Default. Each of the following events shall
constitute a default under this Note (each an “Event of Default”):

 

(a)       failure by the Company to pay principal amount due hereunder within
five (5) days of the date such payment is due;

 

(b)       failure by the Company’s transfer agent to issue Common Stock to the
Holder within five (5) days of the Company’s receipt of the attached Conversion
Notice from Holder;

 

(c)       failure by the Company for five (5) days after notice to it to comply
with any of its other agreements in the Note;

 

Section 3.02     If any Event of Default occurs, the full principal amount of
this Note, together with any other amounts owing in respect thereof, to the date
of acceleration shall become, at the Holder’s election, immediately due and
payable in cash. Commencing five (5) days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note, interest on this
Note shall begin to accrue at the rate of 15% per annum, or such lower maximum
amount of interest permitted to be charged under applicable law. All Notes for
which the full amount hereunder shall have been paid in accordance herewith
shall promptly be surrendered to or as directed by the Company. The Holder need
not provide and the Company hereby waives any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

Article IV.

 

Section 4.01     Re-issuance of Note. If the Holder elects to convert only a
part of the Note, then the Company shall reissue a new Note in the same form as
this Note to reflect the new principal amount and the Holder shall return the
Note to the Company for cancellation

 

Article V.

Section 5.01     Adjustments and Limits on Conversion

 

(a)       Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. If the Company at any time after the date of issuance of this Note
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time after
the date of issuance of this Note combines (by combination, reverse stock split
or otherwise) one or more classes of its outstanding shares of Common Stock into
a smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased. Any adjustment under this
Section 6.01(a) shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

 

 

 3 

 

(b)       Distribution of Assets. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Note, then, in each such case the Conversion Price in
effect immediately prior to the close of business on the record date fixed for
the determination of holders of Common Stock entitled to receive the
Distribution shall be reduced, effective as of the close of business on such
record date, to a price determined by multiplying such Conversion Price by a
fraction of which (A) the numerator shall be the closing bid price of the Common
Stock on the trading day immediately preceding such record date minus the value
of the Distribution (as determined in good faith by the Company’s Board of
Directors) applicable to one share of Common Stock, and (B) the denominator
shall be the closing bid price of the Common Stock on the trading day
immediately preceding such record date.

 

(c)       Conversion Limitation. Notwithstanding anything contained herein to
the contrary, the Holder shall not be entitled to convert pursuant to the terms
of the Note an amount that would be convertible into that number of shares of
Common Stock which, when added to the number of shares of Common Stock otherwise
beneficially owned by such Holder would exceed 9.99% of the outstanding shares
of Common Stock of the Borrower at the time of conversion. For the purposes of
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and Regulation 13d-3
thereunder.

 

Article VII

 

Section 7.01 Notice. Notices regarding this Note shall be sent to the parties at
the following addresses, unless a party notifies the other parties, in writing,
of a change of address:

 

If to the Company, to:

ProBility Media Corp.

1517 San Jacinto Street

Houston, Texas 77002

            If to the Holder:

[_________]

[_________]

[_________]

 

 

Section 7.02     Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of Houston, County of Harris (the “Harris
County Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Harris County Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such Harris County Courts are improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

 

 

 4 

 

Section 7.03     Severability. The invalidity of any of the provisions of this
Note shall not invalidate or otherwise affect any of the other provisions of
this Note, which shall remain in full force and effect.

 

Section 7.04     Entire Agreement and Amendments. This Note represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein. This Note may be amended only by an instrument in writing
executed by the parties hereto.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 5 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.

 

 



  ProBility Media Corp.           By: _______________________   Name:   Steven
M. Plumb   Title:   Chief Financial Officer               Investor           By:
_______________   Name:   [_________]   Title:   [_________]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 6 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Note)

 

TO: PROBILITY MEDIA CORP.

 

The undersigned hereby irrevocably elects to convert $_________________ of the
principal amount of the above Note into Shares of Common Stock of ProBility
Media Corp., according to the conditions stated therein, as of the Conversion
Date written below.

 

Conversion Date:   Applicable Conversion Price:   Signature:   Name:   Address:
  Amount to be converted: $ Amount of Note unconverted: $ Conversion Price: $
Number of shares of Common Stock to be issued including as payment of interest,
if applicable:   Please issue the shares of Common Stock in the following name
and to the following address:   Issue to the following account of the Holder:  
Authorized Signature:   Name:   Title:   Phone Number:   Broker DTC Participant
Code:   Account Number:  

 

 

 

 

 

 

 



 7 

